DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 8/16/2022 is acknowledged.  Applicant’s response indicates that claims 2-12 and 14-20 are directed to Species B, i.e. that shown in Figure 8B.  However, independent claim 15 requires “a mirror positioned to direct light from the annular window into the first camera”.  Such a mirror is found in unelected Species C (Figure 8C), i.e. mirror 808.  Mirror 808 in Figure 8B (elected species B) is positioned to direct light from the annular window into a second mirror (e.g. as claimed in independent claim 9).  Further, mirror 810 is not “positioned” to direct light from the annular window into the first camera as claimed in claim 15, but instead it is positioned to direct light from mirror 808 into the camera.
As such, claims 3-4, 6-8, and 15-20 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Applicant is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim.  It is recommended that if applicable, any amendments to rejected claims be made similarly in claims directed to withdrawn species, as rejoinder may be possible.
Drawings
The replacement drawing received on 4/14/2022 is accepted.  

Claim Objections
Claim 9 is objected to because of the following informalities:  On line 8, “is” should follow “second mirror”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires an “annular” window in the missile nose cone.  The plain meaning of “annular” is “ring-shaped” and is used in the art accordingly (e.g. U.S. No. 4,309,946, ref. 11; U.S. No. 3,680,130 ref. 56).  The instant specification however describes the “annular” windows of the claimed invention as:
 [0029] “Annular window 110 is illustrated as being semi-conical, wrapping around the entirety of the perimeter of missile body 102 and comprising the majority of the surface area of nose cone 104 (other than the leading tip 106), but this is not intended as limiting. As will be further discussed below, in embodiments annular window 110 may extend around only a portion of the perimeter of the missile, may be disposed in multiple locations about the perimeter of the missile, or may be significantly smaller than nose cone 104.”

Similar indications are made with reference to figures 3 and 9 at [0040] and [0051], all of which indicate and illustrate that “annular” is not to be interpreted as “ring-shaped”. The metes and bounds of the limitation cannot be determined because if an “annular” window does not actually need to be ring shaped (i.e. extend around the entire missile perimeter) as is stated in [0029] and illustrated in the drawings, it is not clear what would (and particularly what would not) qualify as an “annular” window as the term is used herein.  In other words, what differentiates the claimed “annular” window formed in a portion of the nose cone from any other window formed in a nose cone if the window does not need to be shaped like a ring?  No clear definition to be applied to the claims is seen in the specification. 
Claims 2, 5, 10-12, and 14 depend on claim 9 and are likewise indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodkin (2006/0208193) in view of Dähne et al. (EP0628781).
Regarding claims 9 and 14, Bodkin discloses (e.g. Fig. 1) a missile system ([0047], [0061]) comprising: 
a camera (32); a first mirror (44) and a second mirror (46), wherein the first mirror is larger than the second mirror and positioned to direct incoming light (12) into the second mirror; wherein the second mirror is positioned to direct light from the first mirror into the camera (see Figure 1); and a control unit (not pictured, “onboard automatic target recognition processor”) operable to adjust a trajectory of the missile based on an image formed by light captured by the camera ([0061]).
	Bodkin is concerned primarily with the imager itself and therefore does not detail the missile construction for such applications of the imager. As such, Bodkin does not disclose that the missile body comprises a nose cone tapering to a tip and an annular window formed in at least a portion of the nose cone, where the incoming light directed by the first mirror is from the annular window. 
Dähne et al. similarly discloses an infrared target seeking missile (e.g. Fig. 3) comprising a nose cone tapering to a tip (60) and an “annular” window (56) as best the intended scope of such can be determined, formed in at least a portion of the nose cone allowing light to pass to a mirror (70).  It would have been obvious to one of ordinary skill in the art to design the missile of Bodkin with a nose cone tapering to a tip and having annular window(s) to allow the incident light to pass, as this is the aerodynamically favorable shape for such missiles as disclosed by Dähne et al. (column 2, lines 3-5).
Regarding claim 2, in the missile of Bodkin in view of Dähne comprising a nose cone tapering to a tip, the distance from the tip to camera 32 must be greater than the distance from the annular window to the tip, as the window must be between the tip and the camera.
Regarding claim 5, Bodkin discloses the claimed infrared wavelength range ([0038]).
Regarding claim 10, Bodkin discloses the control unit comprises a processor ([0061]) but does not discuss the placement of such in a missile and therefore does not disclose that the distance from the processor to a tip is greater than the distance from the annular window to the tip.  Dähne discloses that “data is fed to signal processing” indicated by arrow 22.  As such, for the missile of Bodkin in view of Dähne having a nose cone tapering to a tip it would have been obvious to one of ordinary skill in the art to locate the processor rearward of the camera (e.g. as indicated by Dähne) and therefore at a greater distance from the tip than the annular window in order to minimize exposure of the electronics to high temperatures when in use.
Regarding claims 11-12, Bodkin discloses a lens assembly (30) positioned between the second mirror and the camera providing optical magnification. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows numerous related arrangements of optics and/or windows for guided missiles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri  8:00 AM-4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646